

113 HR 3576 IH: Safeguarding Elections for our Nation’s Troops through Reforms and Improvements Act
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3576IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. McCarthy of California (for himself and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Armed Services and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Uniformed and Overseas Citizens Absentee Voting Act to improve ballot accessibility to uniformed services voters and overseas voters, and for other purposes.1.Short titleThis Act may be cited as the Safeguarding Elections for our Nation’s Troops through Reforms and Improvements Act or the SENTRI Act.IAmendments related to the Uniformed and Overseas Citizens Absentee Voting Act101.Pre-election reporting requirement on transmission of absentee ballots(a)In generalSubsection (c) of section 102 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1(c)) is amended by striking Not later than 90 days and inserting the following:(1)Pre-election report on absentee ballots transmitted(A)In generalNot later than 43 days before any election for Federal office held in a State, the chief State election official of such State shall submit a report to the Attorney General and the Presidential designee, and make that report publicly available that same day, confirming—(i)the number of absentee ballots validly requested by absent uniformed services voters and overseas voters whose requests were received by the 46th day before the election, and(ii)whether those ballots were timely transmitted.(B)Matters to be includedThe report under subparagraph (A) shall include the following information:(i)Specific information about ballot transmission, including the total numbers of ballot requests received from such voters and ballots transmitted to such voters by the 46th day before the election from each unit of local government that will administer the election.(ii)If the chief State election official has incomplete information on any items required to be included in the report, an explanation of what information is incomplete information and efforts made to acquire such information.(C)Requirement to supplement incomplete informationIf the report under subparagraph (A) has incomplete information on any items required to be included in the report, the chief State election official shall make all reasonable efforts to expeditiously supplement the report with complete information.(D)FormatThe report under subparagraph (A) shall be in a format prescribed by the Attorney General in consultation with the chief State election officials of each State.(2)Post election report on number of absentee ballots transmitted and receivedNot later than 90 days.(b)Conforming amendmentThe heading for subsection (c) of section 102 of such Act (42 U.S.C. 1973ff–1(c)) is amended by striking Report on number of absentee ballots transmitted and received and inserting Reports on absentee ballots.102.Transmission requirements; repeal of waiver provision(a)In generalParagraph (8) of section 102(a) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1(a)) is amended to read as follows:(8)transmit a validly requested absentee ballot to an absent uniformed services voter or overseas voter by the date and in the manner determined under subsection (g);.(b)Ballot transmission requirements and repeal of waiver provisionSubsection (g) of section 102 of such Act (42 U.S.C. 1973ff–1(g)) is amended to read as follows:(g)Ballot transmission requirements(1)In generalFor purposes of subsection (a)(8), in the case in which a valid request for an absentee ballot is received at least 46 days before an election for Federal office, the following rules shall apply:(A)Transmission deadlineThe State shall transmit the absentee ballot not later than 46 days before the election.(B)Special rules in case of failure to transmit on time(i)In generalIf the State fails to transmit any absentee ballot by the 46th day before the election as required by subparagraph (A) and the absent uniformed services voter or overseas voter did not request electronic ballot transmission pursuant to subsection (f), the State shall transmit such ballot by express delivery.(ii)Extended failureIf the State fails to transmit any absentee ballot by the 41st day before the election, in addition to transmitting the ballot as provided in clause (i), the State shall—(I)in the case of absentee ballots requested by absent uniformed services voters with respect to regularly scheduled general elections, notify such voters of the procedures established under section 103A for the collection and delivery of marked absentee ballots; and(II)in any other case, provide for the return of such ballot by express delivery.(iii)Cost of express deliveryIn any case in which express delivery is required under this subparagraph, the cost of such express delivery—(I)shall not be paid by the voter, and(II)may be required by the State to be paid by a local jurisdiction if the State determines that election officials in such jurisdiction are responsible for the failure to transmit the ballot by any date required under this paragraph.(iv)EnforcementA State’s compliance with this subparagraph does not bar the Attorney General from seeking additional remedies necessary to effectuate the purposes of this Act.(2)Requests received after 46th day before electionFor purposes of subsection (a)(8), in the case in which a valid request for an absentee ballot is received less than 46 days but not less than 30 days before an election for Federal office, the State shall transmit the absentee ballot not later than 3 business days after such request is received..103.Technical clarifications to conform to 2009 MOVE Act amendments related to the Federal write-in absentee ballot(a)In generalSection 102(a)(3) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1(a)(3)) is amended by striking general elections and inserting general, special, primary, and runoff elections.(b)Conforming amendmentSection 103 of such Act (42 U.S.C. 1973ff–2) is amended—(1)in subsection (b)(2)(B), by striking general, and(2)in the heading thereof, by striking general.104.Treatment of ballot requests(a)Application of prohibition of refusal of applications on grounds of early submission to overseas votersSection 104 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–3) is amended—(1)by inserting or overseas voter after submitted by an absent uniformed services voter; and(2)by striking members of the uniformed services and inserting absent uniformed services voters or overseas voters.(b)Use of single application for subsequent elections(1)In generalSection 104 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–3) is amended—(A)by striking A State and inserting the following:(a)Prohibition of refusal of applications on grounds of early submissionA State, and(B)by adding at the end the following new subsections:(b)Application treated as valid for subsequent elections(1)In generalIf a State accepts and processes a request for an absentee ballot by an absent uniformed services voter or overseas voter and the voter requests that the application be considered an application for an absentee ballot for each subsequent election for Federal office held in the State through the next regularly scheduled general election for Federal office (including any runoff elections which may occur as a result of the outcome of such general election) and any special elections for Federal office held in the State through the calendar year following such general election, the State shall provide an absentee ballot to the voter for each such subsequent election.(2)ExceptionsParagraph (1) shall not apply with respect to either of the following:(A)Voters changing registrationA voter removed from the list of official eligible voters in accordance with subparagraph (A), (B), or (C) of section 8(a)(3) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6(a)).(B)Undeliverable ballotsA voter whose ballot is returned by mail to the State or local election officials as undeliverable or, in the case of a ballot delivered electronically, if the email sent to the voter was undeliverable or rejected due to an invalid email address..(2)Conforming amendmentThe heading of section 104 of such Act is amended by striking Prohibition of refusal of applications on grounds of early submission and inserting Treatment of ballot requests.(3)Revision to postcard form(A)In generalThe Presidential designee shall ensure that the official postcard form prescribed under section 101(b)(2) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff(b)(2)) enables a voter using the form to—(i)request an absentee ballot for each election for Federal office held in a State through the next regularly scheduled general election for Federal office (including any runoff elections which may occur as a result of the outcome of such general election) and any special elections for Federal office held in the State through the calendar year following such general election; or(ii)request an absentee ballot for a specific election or elections for Federal office held in a State during the period described in paragraph (1).(B)Presidential designeeFor purposes of this paragraph, the term Presidential designee means the individual designated under section 101(a) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff(a)).105.Applicability to Commonwealth of the Northern Mariana IslandsParagraphs (6) and (8) of section 107 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–6(6)) are each amended by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands.106.Biennial report on the effectiveness of activities of the federal voting assistance program and Comptroller General review(a)In generalSection 105A(b) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–4a(b)) is amended—(1)in the matter preceding paragraph (1)—(A)by striking March 31 of each year and inserting June 30 of each odd-numbered year; and(B)by striking the following information and inserting the following information with respect to the Federal elections held during the 2 preceding calendar years;(2)in paragraph (1), by striking separate assessment each place it appears and inserting separate assessment and statistical analysis; and(3)in paragraph (2)—(A)by striking section 1566a in the matter preceding subparagraph (A) and inserting sections 1566a and 1566b;(B)by striking such section each place it appears in subparagraphs (A) and (B) and inserting such sections; and(C)by adding at the end the following new subparagraphs:(C)The number of completed official postcard forms prescribed under section 101(b)(2) that were completed by absent uniformed services members and accepted and transmitted.(D)The number of absent uniformed services members who declined to register to vote under such sections..(b)Comptroller General reviewsSection 105A of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–4a) is amended by redesignating subsection (c) as subsection (d) and by inserting after subsection (b) the following new subsection:(c)Comptroller General reviews(1)In general(A)ReviewThe Comptroller General shall conduct a review of any reports submitted by the Presidential designee under subsection (b) with respect to elections occurring in calendar years 2014 through 2020.(B)ReportNot later than 180 days after a report is submitted by the Presidential designee under subsection (b), the Comptroller General shall submit to the relevant committees of Congress a report containing the results of the review conducted under subparagraph (A).(2)Matters reviewedA review conducted under paragraph (1) shall assess—(A)the methodology used by the Presidential designee to prepare the report and to develop the data presented in the report, including the approach for designing, implementing, and analyzing the results of any surveys,(B)the effectiveness of any voting assistance covered in the report provided under subsection (b) and provided by the Presidential designee to absent overseas uniformed services voters and overseas voters who are not members of the uniformed services, including an assessment of—(i)any steps taken toward improving the implementation of such voting assistance; and(ii)the extent of collaboration between the Presidential designee and the States in providing such voting assistance; and(C)any other information the Comptroller General considers relevant to the review..(c)Conforming amendments(1)Section 101(b) of such Act (42 U.S.C. 1973ff(b)) is amended—(A)by striking paragraph (6); and(B)by redesignating paragraphs (7) through (11) as paragraphs (6) through (10), respectively.(2)Section 102(a) of such Act (42 U.S.C. 1973ff–1(a)) is amended—(A)in paragraph (5), by striking 101(b)(7) and inserting 101(b)(6); and(B)in paragraph (11), by striking 101(b)(11) and inserting 101(b)(10).(3)Section 105A(b) of such Act (42 U.S.C. 1973ff–4a(b)) is amended—(A)by striking Annual report in the subsection heading and inserting Biennial report; and(B)by striking In the case of in paragraph (3) and all that follows through a description and inserting A description.107.Effective dateThe amendments made by this title shall apply with respect to the regularly scheduled general election for Federal office held in November 2014 and each succeeding election for Federal office.IIProvision of voter assistance to members of the Armed Forces201.Provision of annual voter assistance(a)Annual voter assistance(1)In generalChapter 80 of title 10, United States Code, is amended by inserting after section 1566a the following new section:1566b.Annual voter assistance(a)In generalThe Secretary of Defense shall carry out the following activities:(1)In coordination with the Secretary of each military department—(A)affirmatively offer, on an annual basis, each member of the armed forces on active duty (other than active duty for training) the opportunity, through the online system developed under paragraph (2), to—(i)register to vote in an election for Federal office;(ii)update the member's voter registration information; or(iii)request an absentee ballot;(B)provide services to such members for the purpose of carrying out the activities in clauses (i), (ii), and (iii) of subparagraph (A); and(C)require any such member who declines the offer for voter assistance under subparagraph (A) to indicate and record that decision.(2)Implement an online system that, to the extent practicable, is integrated with the existing systems of each of the military departments and that—(A)provides an electronic means for carrying out the requirements of paragraph (1);(B)in the case of an individual registering to vote in a State that accepts electronic voter registration and operates its own electronic voter registration system using a form that meets the requirements for mail voter registration forms under section 9(b) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–7(b)), directs such individual to that system; and(C)in the case of an individual using the official postcard form prescribed under section 101(b)(2) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff(b)(2)) to register to vote and request an absentee ballot—(i)pre-populates such official postcard form with the personal information of such individual, and(ii)(I)produces the pre-populated form and a pre-addressed envelope for use in transmitting such official postcard form; or(II)transmits the completed official postcard form electronically to the appropriate State or local election officials.(3)Implement a system (either independently or in conjunction with the online system under paragraph (2)) by which any change of address by a member of the armed forces on active duty who is undergoing a permanent change of station, deploying overseas for at least six months, or returning from an overseas deployment of at least six months automatically triggers a notification via electronic means to such member that—(A)indicates that such member's voter registration or absentee mailing address should be updated with the appropriate State or local election officials; and(B)includes instructions on how to update such voter registration using the online system developed under paragraph (2).(b)Data collectionThe online system developed under subsection (a)(2) shall collect and store all data required to meet the reporting requirements of section 201(b) of the Safeguarding Elections for our Nation’s Troops through Reforms and Improvements Act and section 105A(b)(2) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–4a(b)(2)) in a manner that complies with section 552a of title 5, United States Code, (commonly known as the Privacy Act of 1974) and imposes no new record management burden on any military unit or military installation.(c)Timing of voter assistanceTo the extent practicable, the voter assistance under subsection (a)(1) shall be offered as a part of each servicemember’s annual training.(d)RegulationsNot later than 1 year after the date of the enactment of this section, the Secretary of Defense shall prescribe regulations implementing the requirements of subsection (a). Such regulations shall include procedures to inform those members of the armed forces on active duty (other than active duty for training) experiencing a change of address about the benefits of this section and the timeframe for requesting an absentee ballot to ensure sufficient time for State delivery of the ballot..(2)Clerical amendmentThe table of sections at the beginning of chapter 80 of such title is amended by inserting after the item relating to section 1566a the following new item:1566b. Annual voter assistance..(b)Report on status of implementation(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the relevant committees of Congress a report on the status of the implementation of the requirements of section 1566b of title 10, United States Code, as added by subsection (a)(1).(2)ElementsThe report under paragraph (1) shall include—(A)a detailed description of any specific steps already taken towards the implementation of the requirements of such section 1566b;(B)a detailed plan for the implementation of such requirements, including milestones and deadlines for the completion of such implementation;(C)the costs expected to be incurred in the implementation of such requirements;(D)a description of how the annual voting assistance and system under subsection (a)(3) of such section will be integrated with the applicable Department of Defense personnel databases that track military servicemembers' address changes;(E)an estimate of how long it will take an average member to complete the voter assistance process required under subsection (a)(1) of such section;(F)an explanation of how the Secretary of Defense will collect reliable data on the utilization of the online system under subsection (a)(2) of such section; and(G)a summary of any objections, concerns, or comments made by State or local election officials regarding the implementation of such section.(3)Relevant committees of congress definedIn this subsection, the term relevant committees of Congress means—(A)the Committees on Appropriations, Armed Services, and Rules and Administration of the Senate; and(B)the Committees on Appropriations, Armed Services, and House Administration of the House of Representatives.IIIElectronic voting systems301.Repeal of electronic voting demonstration projectSection 1604 of the National Defense Authorization Act for Fiscal Year 2002 (42 U.S.C. 1973ff note) is repealed.IVResidency of military family members401.Extending guarantee of residency for voting purposes to family members of absent military personnel(a)In generalSubsection (b) of section 705 of the Servicemembers Civil Relief Act (50 U.S.C. App. 595) is amended—(1)by striking a person who is absent from a State because the person is accompanying the persons's spouse who is absent from that same State in compliance with military or naval orders shall not, solely by reason of that absence and inserting a dependent of a person who is absent from a State in compliance with military orders shall not, solely by reason of absence, whether or not accompanying that person; and(2)in the heading by striking Spouses and inserting Dependents.(b)Conforming amendmentThe heading of section 705 of such Act (50 U.S.C. App. 595) is amended by striking spouses and inserting dependents.(c)Effective dateThe amendments made by this section shall apply with respect to absences from States described in section 705(b) of the Servicemembers Civil Relief Act (50 U.S.C. App. 595(b)), as amended by subsection (a), after the date of the enactment of this Act, regardless of the date of the military orders concerned.